743 N.W.2d 912 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Darnell WALKER, Jr., Defendant-Appellee.
Docket No. 135165. COA No. 266208.
Supreme Court of Michigan.
February 6, 2008.
On order of the Court, the application for leave to appeal the September 6, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the second and third paragraphs of Part II(C) and all of Part II(D) of the September 6, 2007 judgment of the Court of Appeals. These portions of the Court of Appeals discussion of the notice requirement and the "good-faith exception" to the 180-day rule statute, MCL 780.131, are dicta. In all other respects, the application for leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.
We do not retain jurisdiction.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would simply deny leave to appeal.